Exhibit 10.14
March 31, 2010
ViaSat, Inc.
6155 El Camino Real
Carlsbad, CA 92009
Attention: Paul Konopka, Esq.
Re: Addition of Co-Documentation Agents — Fifth Amendment
Gentlemen:
     We refer to that certain Fourth Amended and Restated Revolving Loan
Agreement dated as of July 1, 2009 among ViaSat, Inc., a Delaware corporation
(the “Borrower”), each lender from time to time party thereto, Union Bank, N.A.,
as Administrative Agent (in such capacity, “Administrative Agent”), Bank of
America, N.A., as Syndication Agent, JPMorgan Chase Bank, N.A., as Documentation
Agent, Banc of America Securities LLC and Union Bank, N.A., as Joint Lead
Arrangers and Joint Book Runners, Wells Fargo Bank, National Association, as
Co-Agent, and Union Bank, N.A., as Collateral Agent, (as amended, modified or
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein and not defined shall have the meanings assigned to them in the Credit
Agreement.
     The Borrower, the Lenders and the Agents hereby agree, effective as of the
date first set forth above, that the title page of the Credit Agreement is
hereby deleted in its entirety and replaced with Schedule A to this letter
agreement.
     The governing law and venue provisions of Section 11.17 of the Credit
Agreement are incorporated herein by this reference mutatis mutandis. This
letter amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. Delivery of an executed counterpart hereof by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart. Except as amended hereby, all of the provisions of the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect except that each reference to the “Agreement”, or words of like
import in any Loan Document, shall mean and be a reference to the Credit
Agreement as amended hereby. This letter amendment shall be deemed a “Loan
Document” as defined in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please execute this letter is
the space provided below.

            Very truly yours,

UNION BANK, N.A., as Administrative Agent
      By:   /s/ Mark Adelman         Name:   Mark Adelman        Title:   Vice
President     

          Agreed to as of the date first set forth above:

VIASAT, INC.
      By:   /s/ Keven K. Lippert         Name:   Keven K. Lippert       
Title:   Vice President, General Counsel and Secretary        COMPASS BANK
      By:   /s/ Andrew Widmer         Name:   Andrew Widmer        Title:   Vice
President        WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Donald S. Green         Name:   Donald S. Green        Title:  
Vice President        JPMORGAN CHASE BANK, N.A.,
      By:   /s/ Anna C. Ruiz         Name:   Anna C. Ruiz        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
to Fifth Amendment
FOURTH AMENDED AND RESTATED REVOLVING LOAN AGREEMENT
Dated as of July 1, 2009
among
VIASAT, INC.
THE LENDERS HEREIN NAMED
UNION BANK, N.A.,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
JPMORGAN CHASE BANK, N.A.,
COMPASS BANK and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC and UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners
and
UNION BANK, N.A.,
as Collateral Agent

 